Citation Nr: 0611534	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  04-20 537	)	DATE
	)
	)

THE ISSUE

Whether a January 1986 decision of the Board of Veterans 
Appeals (Board) denying service connection for a back 
disability should be revised or reversed on the basis of 
clear and unmistakable error (CUE).  

(Additional issues involving appeals for higher initial 
evaluations for a postoperative discectomy at L3 - L4 and L5 
- S1, polyradiculopathy of the right lower extremity 
associated with the postoperative discectomy at L3 - L4 and 
L5 -S1, and a mood disorder associated with the postoperative 
discectomy at L3-L4 and L5 - S1, and appeals for earlier 
effective dates for the grants of service connection for each 
of these disorders will be the subject of a separate remand.)  


REPRESENTATION

Moving party represented by:  Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel





INTRODUCTION

The veteran had active military service from August 1972 to 
May 1974, followed by Reserve service which involved periods 
of active duty for training (ACDUTRA) and inactive duty 
training (INACDUTRA).  A period of INACDUTRA from May 1, 
1982, to May 2, 1982, is verified.  

This matter is before the Board for review of a motion filed 
by the veteran pursuant to 38 U.S.C.A. §§ 5109A and 7111 
(West 2002) for revision or reversal, on the basis of CUE, of 
a January 1986 Board decision which denied service connection 
for residuals of a back injury claimed as postoperative 
residuals of a discectomy at L3-L4.  The case was before the 
Board in January 1986 on appeal from a May 1985 rating 
decision by the Indianapolis, Indiana, Regional Office (RO) 
of the Department of Veterans Affairs (VA) which found that 
new and material evidence had not been submitted to reopen 
the claim for service connection for a back disability 
following a prior final denial of service connection by the 
Board in November 1983.


FINDINGS OF FACT

1.  A November 1983 Board decision denied service connection 
for residuals of a postoperative discectomy at L3-L4.

2.  In January 1986, the Board found that the previously 
denied claim of service connection for a low back disability 
had been reopened by submission of new and material evidence 
but determined that the evidence of record did not establish 
a new factual basis for granting service connection.

3.  Of record before the Board in January 1986 was a March 
1985 service department investigation report which determined 
that the veteran sustained a back injury on May 1, 1982, in 
the line of duty.

4.  Evidence on file at the time of the Board's January 1986 
decision undebatably shows that the inservice back injury 
during INACDUTRA was productive of disability.

5.  The January 1986 Board decision involved misapplication 
of the law or VA regulation to the extent that it did not 
accept the March 1985 investigation report as binding on VA, 
and the misapplication of law resulted in an undebatably 
incorrect decision.


CONCLUSION OF LAW

The January 1986 Board decision denying service connection 
for a back disability is clearly and unmistakably erroneous.  
38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. § 20.1403 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) emphasized 
VA's obligation to notify claimants as to what information or 
evidence is needed in order to substantiate a claim, and it 
affirmed VA's duty to assist claimants by making reasonable 
efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

VCAA is not applicable to requests for revision of a final 
decision based on CUE because that matter involves an inquiry 
based upon the evidence of record at the time of the 
decision, not based upon the development of new evidence.  
Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001); 
VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does not 
have "a duty to develop" a CUE case because "there is 
nothing further that could be developed"); see also Livesay 
v. Principi, 14 Vet. App. 324, 326 (2001).  

Legal Criteria

Before November 21, 1997, a claimant was precluded by law 
from collaterally attacking a prior final Board decision by 
alleging CUE in either the Board's decision or in a rating 
decision that was subsumed in that decision.  Smith v. Brown, 
35 F.3d, 1516 (Fed. Cir. 1994).  However, such challenges 
have been permitted since November 21, 1997, the date of 
enactment of Pub. L. No. 105-111, 111 Stat. 2271.  The 
statutory authority for the revision of Board decisions on 
the basis of CUE granted by Public Law No. 105-111 is found 
in 38 U.S.C.A. §§ 5109A (a) and 7111  (West 2002) which 
codified, without substantive change, the existing 
regulation, 38 C.F.R. § 3.105(a), providing for revision of 
RO decisions on the basis of CUE.  Donovan v. West, 158 F.3d 
1377 (Fed. Cir. 1998); Dittrich v. West, 163 F.3d 1349, 1352 
(Fed Cir. 1998).  The Board has original jurisdiction to 
determine whether CUE exists in a prior final Board decision.  
Such review may be initiated by the Board on its own motion 
or by a party to the decision.  38 C.F.R. § 20.1400 (2005).  

Rule 1403 of the Board's Rules of Practice, found at 38 
C.F.R. § 20.1403 (2005), defines what does and does not 
constitute CUE.  The regulation provides as follows:  

(a)  General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for the 
error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions extant 
at the time were incorrectly applied.  

(b)  Record to be reviewed.--(1)  General.  
Review for clear and unmistakable error in 
a prior Board decision must be based on 
the record and the law that existed when 
that decision was made; (2)  [Omitted]  

(c)  Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.  

(d)  Examples of situations that are not 
clear and unmistakable error -- 

(1)  Changed diagnosis.  A new 
medical diagnosis that 
"corrects" an earlier 
diagnosis considered in a Board 
decision.  

(2)  Duty to assist.  The 
Secretary's failure to fulfill 
the duty to assist. 

(3)  Evaluation of evidence.  A 
disagreement as to how the 
facts were weighed or 
evaluated.  

(e)  Change in interpretation.  
Clear and unmistakable error 
does not include the otherwise 
correct application of a 
statute or regulation where, 
subsequent to the Board 
decision challenged, there has 
been a change in the 
interpretation of the statute 


or regulation.  

(Authority: 38 U.S.C.A. § 501(a), 7111 
(West 2002)).  

The United States Court of Appeals for Veterans Claims 
(Court) has consistently stressed the rigorous nature of the 
concept of CUE, stating that "[c]lear and unmistakable error 
is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts; 
it is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE denotes "errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell v. 
Principi, 3 Vet. App. 310, 313 (1992).  "It must always be 
remembered that [CUE] is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).  

A finding of CUE "must be based on the record and the law 
that existed at the time of the prior . . . decision."  
Russell v. Derwinski, 3 Vet. App. 310, 313-14 (1992).  
Subsequently developed evidence may not be considered in 
determining whether error existed in the prior decision.  
Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  The mere 
misinterpretation of facts does not constitute CUE.  Thompson 
v. Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, the 
error must be one which would have manifestly changed the 
outcome at the time that it was made.  Kinnaman v. Derwinski, 
4 Vet. App. 20, 26 (1993).  "It is a kind of error, of fact 
or of law, that when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
cannot differ, that the results would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).  

When a claim is disallowed by the Board, it may not 
thereafter be reopened and allowed, and no claim based on the 
same factual basis shall be considered; however, where 
subsequent to disallowance of a claim, new and material 
evidence in the form of official reports from the proper 
service department is secured, the Board may authorize the 
reopening of the claim and review of the former decision.  38 
U.S.C. § 4004(b) (1982).  

When a claimant requests that a claim be reopened after an 
appellate decision and submits evidence in support thereof, a 
determination as to whether such evidence is new and material 
must be made, and if it is, whether it provides a new factual 
basis for allowing the claim.  An adverse determination as to 
either question is appealable.  38 C.F.R. § 19.194 (1985).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C. §§ 101(24), 106, 331, 337 (1982).  "The 
term 'active military, naval, or air service' includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C. § 101(24) (1982).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C. § 353 (1982); 38 C.F.R. 
§ 3.306(a) (1985).

Certain evidentiary presumptions, such as the presumption of 
sound condition at entrance to service, are provided by law 
to assist veterans in establishing service connection for a 
disability or disabilities.  See 38 U.S.C. § 311 (1982); 38 
C.F.R. § 3.304(b) (1985).  Thus, the advantages of these 
evidentiary presumptions do not extend to those who claim 
service connection based on a period of ACDUTRA or INACDUTRA.  

"In line of duty" means an injury or disease incurred in or 
aggravated during a period of active military, naval or air 
service unless such injury or disease was the result of the 
veteran's own willful misconduct.  A service department 
finding that injury, disease or death occurred in line of 
duty will be binding on the Veterans Administration unless it 
is patently inconsistent with the requirements of the laws 
administered by the Veterans Administration.  Requirements as 
to line of duty are not met if at the time the injury was 
suffered or disease contracted, the veteran was:

(1)  Avoiding duty by desertion, or was 
absent without leave which materially 
interfered with the performance of 
military duty.
(2)  Confined under a sentence of court-
martial involving an unremitted 
dishonorable discharge.
(3)  Confined under sentence of a civil 
court for a felony as determined under 
the laws of the jurisdiction where the 
person was convicted by such court.  

38 C.F.R. § 3.1(m) (1985).  

Factual Background

The veteran's service medical records from his period of 
active duty from August 1972 to May 1974 are negative for 
complaints or findings related to the back.  

Army Reserve examination reports, dated in April 1976 and 
February 1978, reflect that the veteran's spine was normal. 
An April 1982 quadrennial examination report reflects that 
the spine was normal on evaluation.  In addition, it was 
specifically noted that, with respect to the spine, he was 
not in pain; his reflexes were good; and he did not have 
sensory motor loss.  On an associated medical history form, 
it was reported that he had a "slipped disc" and 
degenerative back disease four years earlier that had been 
treated with traction.  Back pain, left leg numbness, and 
sciatica were noted as having cleared.  It was noted he had 
some back pain during active duty but had recovered.  The 
diagnosis was a questionable herniated nucleus pulposus (HNP) 
in the past, recovered with traction, with no interference 
with work or duty presently.  

Records from the emergency room of the Johnson County 
Hospital show that the veteran was seen on May 2, 1982, after 
twisting his right knee during training.  

Records from the Hendricks County Hospital dated in July 1982 
show that the veteran reported a six-year history of low back 
difficulties.  The veteran reported having been followed for 
low back pain following a 1976 motorcycle accident.  It was 
noted he had experienced an increase in pain in the previous 
six to 12 months despite conservative therapy.  A 
computerized tomography (CT) scan in July 1982 showed central 
disc herniation to the right at the level of L3-L4 with 
impingement on the neural root.  The attack that led to the 
admission had begun the prior Friday and was not associated 
with any injury.  Surgery consisting of laminectomy at L3-L4 
on the right with excision of the disc was performed.  The 
final diagnosis was a HNP at L3-L4 on the right.  

In an August 1982 statement, G. B., M.D., expressed the 
conclusion that the veteran's back problem was either caused 
by or exacerbated by military duty.  

Received in support of the veteran's August 1982 claim for 
service connection for a back disorder were statements dated 
in January and February 1983 from four individuals who served 
with the veteran in May 1982 and who related that the veteran 
had experienced back pain during a tactical exercise.

During an October 1982 VA compensation examination, the 
veteran reported that he slipped and fell down a hill during 
maneuvers.  The following day, he said, he was brought to the 
hospital.  The diagnoses included an injury to the lower back 
and a postoperative discectomy at L3-L4 level with residuals 
of slight narrowing of the L3-L4 disc spaces.  

At a February 1983 RO hearing, the veteran testified he 
slipped in the mud and experienced considerable back pain 
with radiation of pain running down his right leg in an 
incident in May 1982.  

The foregoing documents were of record before the Board in 
November 1983, at which time the Board entered decision 
denying service connection for residuals of a back injury.  
The Board found that the evidence did not establish that the 
veteran's HNP was related to an injury in service.  

A request to reopen the claim for service connection was 
received on February 17, 1984.  The following evidence was 
received thereafter.

A DA Form 2173, Statement of Medical Examination and Duty 
Status, dated in May 1982 indicated that the veteran had 
twisted his knee while on maneuvers on May 2, 1982, during 
INACDUTRA.

A February 1984 Reserve examination report shows that the 
veteran had undergone disc surgery in July 1982 which had not 
relieved his symptoms and that further disc surgery was 
contemplated.  The diagnosis was recurrent disc disease at L-
5 with previous surgery at L3-L4 with no relief of symptoms.  
It was noted he was not qualified for duty. 

The veteran testified at a July 1984 RO hearing that when he 
was examined at a private hospital after a fall in May 1982 
he complained of back pain but only the right knee was 
examined.  He related that at the Johnson County Hospital he 
experienced severe pain that extended down to his buttocks 
and leg.  He asserted that he had fully recovered after his 
1976 motorcycle accident.  At the hearing he submitted 
statements from nine service comrades which were to the 
effect that the veteran had complained of back and leg pain 
after falling.  Several of the individuals had seen the 
veteran fall and stated that he complained of pain.  One of 
the individuals stated he had seen the veteran at the 
dispensary, where his complaints had included back pain.

In a March 1984 statement, a senior medical specialist 
indicated that she had seen the veteran when he presented for 
treatment on May 2, 1982.  She related that he complained of 
back and leg injuries.  She said that he had just fallen 
during a military training exercise and was experiencing leg 
and back pain.  It was noted that the veteran's complaints 
appeared to be legitimate and that he was referred to a 
physician at Johnson County Memorial Hospital for examination 
of his back and leg.  It was noted that, although he was 
referred for examination of the back and leg, he was 
apparently only examined for his injured leg.    

Additional service department records were received.  A 
formal line of duty investigation was completed in March 1985 
wherein it was reported that the veteran had sustained knee 
and back injuries as a result of falling down an embankment 
during a period of INACDUTRA (a weekend drill) on May 1, and 
May 2, 1982.  It was reported that at the time of the injury 
the veteran had been taken to the hospital, where he 
complained of severe back and knee pain but was treated only 
for a sprained knee.  Several witnesses were reported to have 
supported the claim.  It was reported that the veteran had 
undergone an examination one month before the injury, in 
April 1982, and had been cleared for duty, and had later 
undergone back surgery in August 1982.  The back injury was 
found to have been in line of duty.

The veteran underwent a service department Medical Board 
examination in April 1985.  He complained of low back pain, 
and it was noted that his history dated back to when he 
injured his back on a training exercise in May 1982.  At that 
time, he was taken to a hospital where he was treated for 
knee not back problems.  It was reported that he returned 
home still complaining of severe back pain.  He said he was 
seen by his family doctor who put him on  bedrest.  The pain 
did not abate and he was hospitalized and placed in traction 
in June 1982.  A myelogram was negative, but CT studies 
showed a bulge at L-3 and L-4.  In July 1982, he underwent a  
L3-L4 laminectomy and discectomy.  He continued to have 
progressive problems on an intermittent basis and underwent 
numerous hospitalizations over the next year.  In October 
1983, the veteran was found to have an L-5- S-2 HNP on a CT 
scan.  He underwent a L-5, S-1 laminectomy and discectomy on 
the right side.  He continued to have intermittent problems 
since that time especially with muscle spasm and leg pain.  
He had been unable to do his military duty in the usual 
manner.  Following an examination, it was determined that he 
was unable to perform military duty due to low back pain.  
The veteran was discharged from the Reserves in August 1985.

Analysis

The law in effect at the time of the Board's January 1986 
decision, like the law in effect now, provided that 
determinations by the Board of Veterans Appeals were final as 
to the evidence then of record but that a previously 
disallowed claim could be reopened by submission of new and 
material evidence.  Service connection could then be awarded 
if the evidence of record was deemed to provide a new factual 
basis for an allowance of the reopened claim.  In the present 
case, the stated basis for the Board's January 1986 denial of 
service connection was that no new factual basis for an award 
of service connection had been found.  The decision did not 
articulate a finding that new and material evidence had been 
presented, but such a finding is implicit in the Board's 
repeated characterization of the claim as a "reopened" 
claim, to include in its Conclusion of Law.  Consequently, a 
finding of CUE in the January 1986 decision would result in 
an allowance of service connection rather than a mere 
reopening of the claim previously denied by the Board in 
1983.  

To establish CUE in the Board's January 1986 decision, it 
must be shown that the correct facts, as they were known at 
the time, were not before the adjudicators or that the law in 
effect at that time was incorrectly applied.  The error must 
be undebatable and of a sort which, had it not been made, 
would have manifestly changed the outcome of the decision at 
the time it was made.  Russell, 3 Vet. App. at 313; Fugo, 6 
Vet. App. at 43.  

The Board indicated in its January 1986 decision that it was 
unable to conclude that either the veteran's back disability 
was the direct result of an injury during INACDUTRA or that a 
preexisting back disability was aggravated by injury during 
INACDUTRA.  The focus of the Board's decision was analyzing 
whether the veteran sustained a back injury during INACDUTRA, 
as he had alleged. 

The veteran argues that the January 1986 Board decision was 
erroneous as 38 C.F.R. § 3.1(m), regarding line of duty 
determinations, was not properly applied.  See also Gonzales 
v. Brown, 15 Vet. App. 387 (1997) (unpublished Memorandum 
decision); Kinnaman v. Principi, 4 Vet. App. 20 (1993).  It 
is also argued that the Board denied the veteran the benefit 
of the statutory presumptions of soundness at the time of 
entering service and of aggravation of a preservice 
disability during service.  

With regard to the veteran's first argument, the Board did 
indeed fail to properly apply 38 C.F.R. § 3.1 (m) in its 
January 1986 decision.  The wording of 38 C.F.R. § 3.1 (m) 
(1985) gives VA little leeway to look behind a service 
department determination.  The regulation is explicit in 
making service department line of duty determinations binding 
on VA unless certain narrow circumstances are present such as 
desertion, dishonorable discharge or criminal activity, or 
unless a finding of service incurrence is "patently 
inconsistent" with the requirements of laws administered by 
VA.  VA regulations do not define the circumstances in which 
a finding of service incurrence would be "patently 
inconsistent" with VA law.  In the absence of clear 
regulatory authority or judicial clarification of the phrase, 
the Board is unwilling to take the position that a 
disagreement with the sufficiency of the evidence upon which 
the service department determination was based by itself 
renders that determination patently inconsistent with VA law.  

The Board's conclusion that the March 1985 line of duty 
determination was inconsistent with the medical records and 
reflected recent allegations by the veteran may be correct, 
but it is also true that the service department conducted its 
own investigation and that its determination was also 
supported by substantial evidence, albeit some of which 
consisted of lay statements that had also been presented to 
VA.  It cannot be determined whether the investigator may 
have had access to information not available to VA or whether 
the service department record was substantially the same as 
VA's.  In either case, the service department was satisfied 
that the available evidence was sufficient to establish that 
a back injury did in fact occur on May 2, 1982, under the 
circumstances reported by the veteran, and the presence of 
conflicting evidence in the VA file was not, in and of 
itself, sufficient grounds to reject the service department 
findings.  Therefore, the service department finding that the 
veteran sustained a back injury in service in the line of 
duty, in addition to being evidence to support the veteran's 
service connection claim, was binding on VA as a matter of 
law.  38 C.F.R. § 3.1(m) (1985).  

Now, the question becomes whether the Board's failure to 
properly apply 38 C.F.R. § 3.1(m) was outcome determinative.  
In other words, if the Board had properly applied 38 C.F.R. 
§ 3.1(m) in its January 1986 decision, would the claim of 
service connection for a low back disability have been 
granted given evidence establishing that the injury in 
service was productive of disability?  Shedden v. Principi, 
381 F. 3d. 1162, 1166-67 (Fed. Cir. 2004) (despite the 
presumption that a disease or injury was incurred during 
active duty, a veteran seeking compensation must still show 
the existence of a present disability and that there is a 
causal relationship between the present disability and the 
particular event or circumstance that gave rise to the in-
service injury.) 

The Board will first address whether the veteran had a back 
disability prior to his May 2, 1982, injury during INACDUTRA.  
The record reflects that the veteran indicated he was 
involved in a motorcycle accident in 1976.  See generally 
July 1982 Hendricks County hospital records.  Records related 
to the 1976 motorcycle accident were not on file at the time 
of the Board's January 1986 decision.  Subsequently dated 
evidence to include Reserve examinations in April 1976, 
February 1978, and April 1982, all consistently demonstrated 
that his spine was normal following the 1976 accident.  
Notably, on the April 1982 Reserve examination, a history of 
a HNP and degenerative problems were noted, but it was also 
noted that he had recovered and that there was no 
interference with work or duty.  In sum, all the competent 
medical evidence on file clearly and undebatably established 
that any preservice back condition had resolved prior to the 
May 2, 1982, injury during INACDUTRA. 

Although the veteran was not entitled to the statutory 
presumption of soundness given his INACDUTRA status, the 
Board, in its January 1986 decision, should have nevertheless 
determined that his preservice back condition had resolved 
given the uncontradicted and consistent objective evidence of 
a normal spine prior to his  INACDUTRA service in May 1982. 

The record shows that the veteran injured his knee and back 
when he fell down a hill on May 1982 during INACDUTRA.  He 
sought medical treatment for both his injuries but was only 
treated for his knee.  A line of duty determination is on 
file which reflects that he did indeed injure his back on May 
2, 1982, during INACDUTRA.  This determination is binding on 
VA.  

Specific medical nexus evidence regarding whether the injury 
during INACDUTRA was productive of disability includes an 
April 1985 Medical Board examination report.  The April 1985 
examiner observed that the veteran's history of back problems 
dated back to an injury on a training exercise in May 1982.  
Following a physical examination, it was determined that he 
was unable to perform military duty due to low back pain and 
he was discharged from the Reserves because of such.  
Similarly, an August 1982 statement from a private examiner 
reflects that the veteran's back disability is related to 
service.  Both opinions clearly support the veteran's claim 
of service connection as they clearly attribute his back 
disability to his inservice back injury during INACDUTRA.  
There is no objective medical evidence which suggests that 
the back injury in service was not productive of disability.  

In sum, the Board committed error by failing to properly 
consider the line of duty determination, which found that the 
veteran had sustained a back injury during INACDUTRA, as 
binding and failing to consider that the inservice injury was 
productive of disability, ultimately requiring his separation 
from service.  Whether the veteran had a back disability from 
a motorcycle accident or other incident prior to the May 2, 
1982, injury is essentially irrelevant as the evidence 
clearly and unmistakably shows that the inservice injury, 
alone, was disabling.  Given the aforementioned, it is 
concluded that the Board's January 1986 decision, denying 
service connection for a back disability, was the product of 
CUE.


ORDER

The motion for revision or reversal of the January 1986 
decision of the Board on the basis of CUE is granted.



                       
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 


